Citation Nr: 1812866	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-35 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran's claim has been recharacterized to better reflect his contentions.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The Veteran testified before the Board at a February 2017 hearing in front of the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since the Veteran's December 2013 VA PTSD examination, the Veteran testified at a February 2017 Board hearing regarding his in-service stressors and the onset and continuance of his psychiatric symptoms.  The Veteran indicated that he had some difficulty opening up to the examiner about his long history of symptoms and questioned the examination adequacy.  To aid in communicating his psychiatric history, the Veteran also submitted a written statement of such at his hearing.  In light of the Veteran's testimony, the Board finds an updated VA examination is required to adequately consider his reported history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including those from the Salem CBOC.  

2.  Based on the Veteran's hearing testimony and additional evidence submitted after the December 2013 VA examination, undertake any additional development necessary to corroborate his claimed stressors.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed acquired psychiatric condition to include PTSD and major depressive disorder.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Identify all currently diagnosed acquired psychiatric conditions, to include whether there has been any diagnosis of PTSD at any time during the appeal period (beginning March 2012). 

Thereafter, opine whether it is at least as likely as not (50 percent or more) that the any acquired psychiatric condition is etiologically related to his period of active duty, including his confirmed service on the U.S.S. Hall in a combat zone from May 1972 to October 1972.

In doing so, consider both lay and medical evidence, provide a complete rationale and address any conflicting evidence of record.

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




